U.S. Bank N.A. v Smith (2014 NY Slip Op 08831)





U.S. Bank N.A. v Smith


2014 NY Slip Op 08831


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
BETSY BARROS, JJ.


2013-00295
 (Index No. 34/10)

[*1]U.S. Bank National Association, etc., appellant,
vDonnette Smith, respondent, et al., defendants.


Hogan Lovells US LLP, New York, N.Y. (David Dunn, Nicole E. Schiavo, Chava Brandriss, and Sean Marotta of counsel), and Gross Polowy Orlans, LLC, Amherst, N.Y. (Dennis Jose of counsel), for appellant (one brief filed).
Jeanette Zelhof, New York, N.Y. (Aaron Jacobs-Smith and Chantal Hernandez of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated October 5, 2012, as, after settlement conferences pursuant to CPLR 3408, directed the continuation of a toll of the accrual of interest on the subject mortgage loan "pending further order of [the court] or the parties reaching an agreement on the terms of a modification."
ORDERED that the appeal is dismissed, without costs or disbursements, as no appeal lies as of right from an order which does not determine a motion made on notice (see CPLR 5701[a][2]), and we decline to grant leave to appeal since the appeal is academic in light of our determination of a companion appeal (see U.S. Bank National Association v Smith, _____ AD3d _____ [Appellate Division Docket No. 2013-08653; decided herewith]).
CHAMBERS, J.P., SGROI, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court